This was an action to recover for medical and hospital expenses incurred and for lost services of the minor son of plaintiff's intestate, alleged to have resulted from the negligence of the defendant in the operation of an automobile. Robert Pearson was not served with summons.
The jury answered the issues in favor of the plaintiff, and from judgment on the verdict defendant Scheiber appealed.
The principal question presented by the appeal was as to the admissibility of the transcript of the testimony of the son of plaintiff's intestate taken in another action, in which the son was plaintiff in a suit against these same defendants for damages for personal injury suffered by him on the identical occasion here alleged (Jackson v. Scheiber,209 N.C. 441, 184 S.E. 17). It appeared that in the *Page 545 
other case the plaintiff's intestate, Essie Jackson, was not a party, and in the trial in which the son's testimony was taken had no right or opportunity to cross-examine him. The rule was laid down in Hartis v.Electric R. R., 162 N.C. 236, 78 S.E. 164, that the admissibility of evidence taken in another case depends upon the identity of the question being investigated and upon the opportunity of the party against whom the evidence is offered to cross-examine. For that reason it would seem that the ruling of the court below must be sustained.
We have examined the other exceptions noted by appellant, and find in them no substantial merit.
In the trial we find
No error.